OFFICE      OF THE   ATTORNEY     GENERAL   OFTEXAS
                                           AUSTIN


GRAI.0 c. MA n
 *nun ..* J
                                                               .,


          Honorable 6sorgs 0. noam
          oounty Atsorney
          Fort Bend County
          RiOhmond,   Texas




                                        Opinion x0. 0.lS72
                                        se1 Should tha Fax Colleatar ra-
                                             turn the amount of State ad
                                             Yoloren tar disoounts allow-
                                             able in o&me where the tax-
                                             payer has.s8nt in the full
                                          I ailount of suoh Sate ad
                                           : valoren tar~wlthout deduot-
                                             lng eald: discount? ,
                                                    I
                      Ye are In reoeipt of your letter ot Ootober 10,
          1939, ln'whlah you rrqueet an opin$on al this I%prrtment
          a8 to whotber 4r not ths Tas Colleutor'of.your Gounty should
          return to taxpayers the amoun6 of dlsaount-.onState ad valo-
          rmctaxecl whloh~they are entitled to~under. ths’law, but whioh
          Qfeoount.they h&x?+ failed to,ded\lot from their tar payrmnt;
                                          .,' ,, -".    .,        ,~,~
                                                                     ;.,.
                 &he      .niwir t&&r      q&a;iaa I&& bt nhoieslty de-
         'pend t&a -etk%utory ~oonstruotloa ~8 wo bhere' at? au%hority on
          our.tax.,disodrrnt,statut~nhioh mm pamed by thr'-last ssssion
         .o2~our~Lsglalature. .%?afdstatMa has~besn Anoorporatsd Into
          Verhon's Annotated Civil Btatutaa and numbered Artiole 70576
          and raqdc,,!n part a8 follows:
                  ~.
                         ,. *ix11 taxpayers shall be allowed dirr-
                      oowtit for the payment Of tame due tO ths
                      5tate and all gooermaemtal and politioal
                      subdlvirsions and taxing dletriots of the
                      'Xete, eaid dlsoounts to be oUowed undcrr
                      the roii0dng    oondftione:  (a) three (s)
                     .per cent diaoount 3n ad valorea taxan due
                      the State or due any goysrnmmtal     or po-
                      litloal subdlvielon or taxing distrlot OS
                      the state, if suoh taxes nre paid ninety
Eonorabla Ga~or~za
                 9. ~oana, rage 2


           (90) days b,?for.?the dnta zhan they would
           otherwise b?cona delinquent; (b) t’wo (2%)
           pbr osnt discount  bn ad valorern taxes due
           the t’tnte or due nny ~overmental or po-
           lifloal subdirision or taxing dlstrlot or
           the Stata it suoh taxee are paid sixty (00)
           dsps hforo   the data whah they would other-
           ?TkC b%ComS CieliAqU0ht; (0) Quo (1;:)par
           cent dfscoonton sd valoram taxes daa the
           .Ctate or dua any qoverzunbntal or politloal
           PubdivisiDn ar e*a~ir~~distriot or tha Xata,
           it mch %axas ara ;aid thirty (30) dogs ba-
           fore tha dato ?.%A t&y would other~iva ba-
           Q%ia   6al.iA~~sA~   .+ I ' *-




          The bnTl.7 acAditiaA u:mA vhlah tha msntin~ of the
dicoou~t haa baen'predicated by the Laqislntoro is the iaaymant
within a spaulSio period of tiara. This SSXL&& LUgUfige   eVidaAOS8
the intaation oi t,haieqlolatu~e that ouch d.foc~:untr~shouldbe
had not only by the lrlr7.ataxpayer who vmcld be ~11 zCvlmd o?
hln rinhtm, but also by thc snsll tc,x>syer r:'nola Act so =ell
advised as. tn my dircouot that -tight ba oomlng ta hip?under
the law.
          Ihe i.ct nekao ao prorlsioa for my z~~lication for
dlsaount to bs usda, znd via are o: the opinlm t;hct no suoh ap-
plioetion or raqusat is n,so,esaarpor QoAtSmplatad by the LagiSla-
turs.  IA other words, 1cPa taxpayer owed One T3011ar ($1.93) OS
state ad valorem taxes and paid the same within thirty (32) daya
after said tax became due, al.1 he awed wa r!iAety-sovan (20.97)
Canta, .zadnot ;ine,
                   i)ollar($1.00] 3hu3             . - (y,) d:z;cmt
                                            a +.,._A
                                                + "-3:
ii requested.   ilkawisa, It ha paid ait!&i si::z:-;MJ days, all
he would owe at the time UZ the ~~mant s?!O~ld be niX+ty-Si;ht
(,:0.98) cants, end if payment ~1s made within AlASty (90) daya,
all he would owa would ba ninety-niAa (i3.G'J) CC?II~S.
Honorable   Csor$e   C.   Roam,   Zage   3



           Baaed upon the above conolusion the coxt question
whioh ?resente itself is what disposition should the Tax 201~
leotor make of this excess noney which hss been sent him but
bhhfoh the taxpayer did not owe. There are numerous oasee
whioh diaouas the erreot or a voluntary payment or taxes by
a taxpayer. These oases are not relevant to our situation
at hand, beoause here we hsre no actual payment of this excess
money bslng m&la. It is a fundamental rule of law that before
you cm have a payment of tams, the money tendered has to be
aooeptea 'as payaont by the Tax Colleotor.  In other words, in
a situation whare ,a taxpayer tendered to the Tar Collector an
amount less than the amount he owed as taxes, such a tender
would not oonatitute a payment of the taxes owed by said tax- *
payer.   Acceptance by the Tax Colleotor of suoh tender is a
part of the notual payment of the tax. I;lthis 0388, tiieTax
Collaotor is authorized to accept money tendered IA payment of
a State tax, which money is aotually due from the taxpayer.
3% oan find no authority in the atntntes whioh would allow the
Tax Collaotor to oolleot and hold money In excess of the amount
aotuallp due rrom the-tamayer.    If in such a ease a Tax Col-
leotor should rsoeive the money tendered and mistakenly     think
that it Is the oorreot amount of money owed, anU.opply the
sams as payment of the State taxes owed by, a partioular tox-
payer, then in all probablllty said taxpayer would be unable
to reoover the exoeas whioh he has gala. However, in this 0380
prior to eooeptanoe by the Tax Collaotor, said Collector finds
that part of the money tendered is not owing to the State and
18 in exoeaa of the amount of taxes which o taxpayer    aotually
owes.   In mob  a ease it is the opinion of this Department
that it would be the duty of the Tax Colleotor to return the
excess reoeived by him to said taxpayer.

           In support of our oonoluaion in thiq respect, we be-
lieve that it waa the intention of the Legislature that this
disoount be aotually given to all taxpayers, regordlasa Of the
amount or money Involved. In this conneotion I would like to
refer to the tax statement whfoh you submitted to this Offioe
along with your letter. Evidently the tax statement states
the full mount of State taxes due from a tamayer without the
disoount, being computed on the in08 or it.  On the back, tow-'
ever, is a aoheaule of dlaoounts which my be allowed.

          Ii the Tax Calleotor submitted to the taxpayers a
statement showing the, amount of tax they would owe ii thay laid
within the three different periods oi' tiara, then in all Fobabil-
ity there would be no overpayment :uhich ::ou oomplain Or in your
letter. under thb particulm type of tax atstement enclosed,
there 1s a eeat possibility of the taxpayer erroneously ooWuting
Honorable GeorS:e G. Fioene, ?sge 4



the amount of the diaoount in dollars and oenta which he DLight
~deduot from the statment sent him. This would lead to muoh
'nonfusion and necessity for additional oorreapondenoe.  ‘,lSO
in oonne.otlon.therewith, to allow the Tar Collector to keep
the overpayments would be to penalize those who were unable to
oorreatly oompute the amount of disoount whioh they might take.
This was not the intention of the Legislature.

          Terhapb in issuing the tax atat8axents your Zolleotor
should adopt a iona whereby the taxpayer map tell Prom the
fnae of the statemont exaotly how muoh Stata ad velorea taxes
in dollara and oenta he owes rt any psrtioular time. This would
slleviate the dfffioulty ot having to return theae dlsaount over-
payments.

           It is the opinion of t:lis Separtmeot, how8ver, that
vrhen suoh overpayments sre made to the T;u ;olleotor who notea
them, then he ehould.return the overpayments to the taxpayera
sending the sama.
                                            Yours very truly




BG:itS       APPROVEDOGT 26, 1939



             ATTORNEY GENERAL OB TEXAS




                                                            OPINION
                                                          COMMlRtC    \